DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
This application claims priority to Korean Patent Application No. 10-2021-0015726 filed on 02/03/2021, and on 11/15/2021, the USPTO electronically retrieved a copy of this document.  Thus, on the office action summary sheet examiner has checked off the box “all” certified copies have been received at this time. 
Specification Objections
3.	The specification is objected to because the title is not descriptive.  See MPEP 606.01 – “Where the title is not descriptive of the invention claimed, the examiner should require the substitution of a new title that is clearly indicative of the invention to which the claims are directed”.  Correction is needed.  Examiner suggests by way of example the following title: “DISPLAY DEVICE INCLUDING A SURFACE REINFORCING LAYER FORMED BY SURFACE TREATMENT OF AN ORGANIC INSULATING LAYER AND METHOD FOR MANUFACTURING THE SAME”.
4.	The abstract needs to be amended to: (i) remove “a display device” to not repeat information from the title (see MPEP Section 608, especially – “The language…should not repeat information given in the title”); and (ii) remove “increased reliability and outgassing mitigation” to not refer to purported merits of the invention (see MPEP Section 608, ¶6.14, especially – “The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art”).
Claim Rejections – 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 11,005,068 B1 to Ye in view of U.S. Patent Pub. No. 2011/0031501 A1 to Suzawa et al. (“Suzawa”) in view of China Patent Pub. No. 111352531 A to Zhang.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As to claim 1, Ye discloses a display device (FIG. 1; col 6, ln 2-3) comprising: 
a display element layer(20)(FIG. 1; col 6, ln 5) disposed on a substrate(90)(FIG. 1; col 6, ln 4), the display element layer(20)(FIG. 1; col 6, ln 5) including pixels(202)(FIG. 1; col 6, ln 19-21);
an encapsulation layer(30)(FIG. 1; col 6, ln 5-6) covering the display element layer(20)(FIG. 1; col 6, ln 5); and 
a touch sensor(40)(FIG. 1; col 6, ln 9-18; col 7, ln 44-46) disposed on the encapsulation layer(30)(FIG. 1; col 6, ln 5-6), 
wherein the touch sensor(40)(FIG. 1; col 6, ln 9-18; col 7, ln 44-46) comprises: 
a first inorganic insulating layer(41)(FIG. 1; col 6, ln 30) disposed on the encapsulation layer(30)(FIG. 1; col 6, ln 5-6);
a first conductive layer(42)(FIG. 1; col 6, ln 22);
a first insulating layer(43)(FIG. 1; col 6, ln 12) covering the first conductive layer(42)(FIG. 1; col 6, ln 22); and 
a second conductive layer(44)(FIG. 1; col 6, ln 22) disposed on the first insulating layer(43)(FIG. 1; col 6, ln 12), wherein the second conductive layer(44)(FIG. 1; col 6, ln 22) is connected to the first conductive layer(42)(FIG. 1; col 6, ln 22) and penetrates the first organic insulating layer(43)(FIG. 1; col 6, ln 12).
Ye does not expressly disclose a first surface reinforcing layer, wherein the first surface reinforcing layer is formed by performing surface treatment on the first inorganic insulating layer; a first conductive layer disposed on the first surface reinforcing layer; a first organic insulating layer.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
       
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	Suzawa discloses a first surface reinforcing layer(top portion of 609, 616)(FIGs. 1A, 1B; ¶0065), wherein the first surface reinforcing layer(top portion of 609, 616)(FIGs. 1A, 1B; ¶0065) is formed by performing surface treatment(615)(FIG. 1B; ¶¶0062, 0065) on the first insulating layer(609)(FIGs. 1A, 1B; ¶0065).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ye with Suzawa to provide a display device having a denser insulating layer (¶¶0050, 0061), thus providing improved insulation against contaminants (¶0072).
	Ye and Suzawa teach a first surface reinforcing layer, wherein the first surface reinforcing layer is formed by performing surface treatment on the first inorganic insulating layer(Ye: FIG. 1: 41; col 6, ln 30; Suzawa: FIGs. 1A, 1B: top portion of 609, 615, 616; ¶¶0062, 0065); a first conductive layer disposed on the first surface reinforcing layer (Ye: FIG. 1: 41, 42; col 6, ln 22, 60; Suzawa: FIGs. 5A, 5B: top portion of 609, 616; ¶0065).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Zhang discloses a first organic insulating layer(220, 221)(FIG. 2; p 8, ¶2, especially – “the second insulating layer 220 includes an organic insulating layer”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ye and Suzawa with Zhang to provide a display device that improves the flexibility of the touch sensor (p 8, ¶2).

As to claim 2, Ye, Suzawa and Zhang teach the display device of claim 1, as applied above.
Suzawa further discloses wherein the first surface reinforcing layer(top portion of 609, 616)(FIGs. 1A, 1B; ¶0065) has a thickness within a range of 10 Å to 500 Å (FIGs. 1A, 1B: top portion of 609, 616; ¶¶0061, especially – “a depth of approximately 0.5 to 1.5 nm”, 0065). 
The motivation to combine the additional teachings of Suzawa is for the same reasoning set forth above for claim 1.

As to claim 3, Ye, Suzawa and Zhang teach the display device of claim 1, as applied above.
Ye, Suzawa and Zhang further teach wherein the first surface reinforcing layer is obtained by performing hydrogen plasma treatment on a surface of the first inorganic insulating layer (Ye: FIG. 1: 41; col 6, ln 30; Suzawa: FIGs. 1A, 1B: top portion of 609, 615, 616; ¶¶0062, 0065), and wherein the first surface reinforcing layer has a film density greater than that of the first inorganic insulating layer (Ye: FIG. 1: 41; col 6, ln 30; Suzawa: FIGs. 1A, 1B: top portion of 609, 616; ¶¶0061-0062, 0065, 0072).
	The motivation to combine Zhang’s further teachings is for the same reasoning set forth above for claim 1.

As to claim 10, Ye, Suzawa and Zhang teach the display device of claim 1, as applied above.
Ye further discloses wherein the encapsulation layer(30)(FIG. 1; col 6, ln 5-6) comprises: at least one encapsulation organic layer(32)(FIG. 1; col 6, ln 6), and encapsulation inorganic layers(31)(FIG. 1; col 6, ln 5-6) disposed on both a top surface and a bottom surface of the at least one encapsulation organic layer(32)(FIG. 1: 31; col 6, ln 5-6). 
7.	Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 11,005,068 B1 to Ye in view of U.S. Patent Pub. No. 2016/0079395 A1 Sim et al. (“Sim”) in view of China Patent Pub. No. 111352531 A to Zhang.
As to claim 11, Ye discloses a method for manufacturing a display device (FIG. 1; col 6, ln 1-8), the method (FIG. 1; col 6, ln 1-8) comprising:
depositing a first inorganic insulating layer(41)(FIG. 1; col 6, ln 30) on an encapsulation layer(30)(FIG. 1; col 6, ln 5-6), the encapsulation layer(30)(FIG. 1; col 6, ln 5-6) covering a display element layer(20)(FIG. 1; col 6, ln 5); 
forming a first conductive layer(42)(FIG. 1; col 6, ln 22);
forming a first insulating layer(43)(FIG. 1; col 6, ln 12) including a contact hole(432)(FIG. 1; col 7, ln 37-38) exposing a portion of the first conductive layer(42)(FIG. 1: 432; col 6, ln 22; col 7, ln 37-39);
and forming, on the first insulating layer(43)(FIG. 1; col 6, ln 12), a second conductive layer(442)(FIG. 1; col 7, ln 29) connected to the first conductive layer(42)(FIG. 1; col 6, ln 22) through the contact hole(432)(FIG. 1; col 7, ln 37-38). 
Ye does not expressly disclose forming a first surface reinforcing layer by performing surface treatment on the first inorganic insulating layer; forming a first conductive layer on the first surface reinforcing layer; forming, on the first surface reinforcing layer, a first organic insulating layer.
Sim discloses forming a first surface reinforcing layer(14a)(FIG. 2; ¶0058) by performing surface treatment on the first inorganic insulating layer(14)(FIGs. 1-2; ¶¶0058, 0065, 0077-0078, 0087).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ye with Sim to provide a method for manufacturing a display device having an insulating layer with fewer defects that can degrade the device’s performance (¶¶0056-0059).
Ye and Sim teach forming a first conductive layer on the first surface reinforcing layer (Ye: FIG. 1: 41, 42; col 6, ln 22, 60; Sim: FIG. 2: 14a; ¶0058).
Zhang discloses a first organic insulating layer(220, 221)(FIG. 2; p 8, ¶2, especially – “the second insulating layer 220 includes an organic insulating layer”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ye and Sim with Zhang to provide a method for manufacturing a display device that improves the flexibility of the touch sensor (p 8, ¶2).
Ye, Sim and Zhang teach forming, on the first surface reinforcing layer, a first organic insulating layer (Ye: FIG. 1: 41; col 6, ln 30; Sim: FIG. 2: 14a; ¶0058; Zhang: FIG. 2; p 8: 220, 221, ¶2, especially – “the second insulating layer 220 includes an organic insulating layer”).
                
As to claim 12, Ye, Sim and Zhang teach the method of claim 11, as applied above.
Ye, Sim and Zhang further teach wherein, in the forming of the first surface reinforcing layer, hydrogen plasma treatment is performed on a surface of the first inorganic insulating layer (Ye: FIG. 1: 41; col 6, ln 30; Suzawa: FIGs. 1-2: 14, 14a; ¶¶0058, 0065, 0077-0078, 0087).
	The motivation to combine Sim’s further teachings is for the same reasoning set forth above for claim 11.
Sim further discloses hydrogen plasma treatment is performed for a predetermined time (¶0067).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ye, Sim and Zhang with Sim’s further teachings to provide a method for manufacturing a display device that operates properly by performing an appropriate amount of surface treatment (i.e., not too little and not too much)(¶0067).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
           
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

As to claim 13, Ye, Sim and Zhang teach the method of claim 11, as applied above.
Sim further discloses wherein the forming of the first surface reinforcing layer(14a/30a & 30b)(FIGs. 2, 24-25: 14a; ¶¶0058, 0148-0151) further comprises depositing a second inorganic insulating layer(preliminary gate insulation layer that becomes second gate insulation layer 30b by hydrogen plasma treatment)(FIG. 25; ¶¶0058, 0150-0151) on the first surface reinforcing layer(14a/30a)(FIG. 25; ¶¶0058, 0148-0151).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ye, Sim and Zhang with Sim’s further teachings to provide a method for manufacturing a display device that has an increased protection from contamination (e.g., water).

As to claim 14, Ye, Sim and Zhang teach the method of claim 13, as applied above.
Sim further discloses wherein the forming of the first surface reinforcing layer(14a/30a & 30b)(FIGs. 2, 24-25: 14a; ¶¶0058, 0148-0151) further comprises forming a second surface reinforcing layer(30b)(FIG. 25; ¶¶0058, 0150-0151) by performing hydrogen plasma treatment on a surface of the second inorganic insulate layer(preliminary gate insulation layer that becomes second gate insulation layer 30b by hydrogen plasma treatment)(FIG. 25; ¶¶0058, 0150-0151). 
The motivation to combine Sim’s further teachings is for the same reasoning set forth above for claim 13.
8.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 11,005,068 B1 to Ye in view of Korea Patent Publication No. 20190097487 A to Lee et al. (“Lee”) in view of Korea Patent Pub. No. 20220091214 A to Kyung et al. (“Kyung”).
As to claim 20, Ye discloses a display device (FIG. 1; col 6, ln 2-3) comprising:
	a display element layer(20)(FIG. 1; col 6, ln 5) disposed on a substrate (90)(FIG. 1; col 6, ln 4), the display element layer(20)(FIG. 1; col 6, ln 5) including pixels(202)(FIG. 1; col 6, ln 19-21);
	an encapsulation layer(30)(FIG. 1; col 6, ln 5-6) covering the display element layer(20)(FIG. 1; col 6, ln 5);
	a touch sensor(41-44)(FIG. 1; col 6, ln 9-18; col 7, ln 44-46) disposed on the encapsulation layer(30)(FIG. 1; col 6, ln 5-6); and
	a window(45)(FIG. 1; col 7, ln 52-55) disposed on the touch sensor(41-44)(FIG. 1; col 6, ln 9-18; col 7, ln 44-46),
	wherein the touch sensor(41-44)(FIG. 1; col 6, ln 9-18; col 7, ln 44-46) comprises:
	an inorganic insulating layer(41)(FIG. 1; col 6, ln 30) disposed on the encapsulation layer(30)(FIG. 1; col 6, ln 5-6);
	a first conductive layer(42)(FIG. 1; col 6, ln 22) disposed on the inorganic insulating layer(41)(FIG. 1; col 6, ln 30);
	a first insulating layer(43)(FIG. 1; col 6, ln 12) covering the first conductive layer(42)(FIG. 1; col 6, ln 22);
	a second conductive layer(44)(FIG. 1; col 6, ln 22) disposed on the first insulating layer(43)(FIG. 1; col 6, ln 12) and connected to the first conductive layer(42)(FIG. 1; col 6, ln 22), wherein the second conductive layer(44)(FIG. 1; col 6, ln 22) penetrates the first organic insulating layer(43)(FIG. 1; col 6, ln 12). 
Ye does not expressly disclose a first organic insulating layer; an inorganic material infiltration layer disposed on a surface of the first organic insulating layer, wherein the inorganic material infiltration layer includes an organic material from the surface of the first organic insulating layer and further includes an inorganic material infiltrated into a free volume of the first organic insulating layer near the surface of the first organic insulating layer;
a second conductive layer disposed on the inorganic material infiltration layer and connected to the first conductive layer, wherein the second conductive layer penetrates the first organic insulating layer and the inorganic maternal infiltration layer, and a second organic insulating layer disposed on the inorganic material infiltration layer to cover the second conductive layer,
wherein the inorganic material infiltration layer has a film density greater than that of the first organic insulating layer.
Lee discloses a first organic insulating layer (p 5, ¶5; p 6, ¶7, especially – “natural polymers…cellulose based polymers”); an inorganic material infiltration layer disposed on a surface of the first organic insulating layer (p 5, ¶5; p 5, ¶7 to p 6, ¶2), wherein the inorganic material infiltration layer includes an organic material from the surface of the first organic insulating layer and further includes an inorganic material infiltrated into a free volume of the first organic insulating layer near the surface of the first organic insulating layer (p 5, ¶5; p 5, ¶7 to p 6, ¶2), wherein the inorganic material infiltration layer has a film density greater than that of the first organic insulating layer (p 3, ¶2; p 4, ¶¶3, 7; p 5, ¶5).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ye with Lee to provide a display device that has better mechanical and physical properties such as bending strength (p 5, ¶¶7-8, p 7, ¶4).
Ye and Lee teach a second conductive layer (Ye: FIG. 1: 44; col 6, ln 22) disposed on the inorganic material infiltration layer (Ye: FIG. 1: 43; col 6, ln 12; Lee: p 5, ¶5; p 5, ¶7 to p 6, ¶2) and connected to the first conductive layer(Ye: FIG. 1: 42; col 6, ln 22), wherein the second conductive layer(Ye: FIG. 1: 44; col 6, ln 22)  penetrates the first organic insulating layer(Ye: FIG. 1: 43; col 6, ln 12) and the inorganic maternal infiltration layer (Ye: FIG. 1: 43; col 6, ln 12; Lee: p 5, ¶5; p 5, ¶7 to p 6, ¶2).
Kyung discloses an organic insulating layer(163)(FIG. 2; p 12, ¶3) covering the conductive layer(165)(FIG. 2; p 12, ¶3). 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ye and Lee with Kyung to provide a display device that better protects its components (p 12, ¶3).
Ye, Lee and Kyung teach and a second organic insulating layer disposed on the inorganic material infiltration layer to cover the second conductive layer (Ye: FIG. 1: 43, 44; col 6, ln 12, 22; Lee: p 5, ¶5; p 5, ¶7 to p 6, ¶2; Kyung: FIG. 2: 163, 165; p 12, ¶3).
9.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 11,005,068 B1 to Ye in view of U.S. Patent Pub. No. 2011/0031501 A1 to Suzawa et al. (“Suzawa”) in view of China Patent Pub. No. 111352531 A to Zhang as applied above to claim 3, in view of U.S. Patent Pub. No. 2016/0079395 A1 Sim et al. (“Sim”).
As to claim 4, Ye, Suzawa and Zhang teach the display device of claim 3, as applied above.
Ye, Suzawa and Zhang further teach wherein the touch sensor further comprises the first surface reinforcing layer and the first conductive layer (Ye: FIG. 1: 40, 42, 43; col 6, ln 9-18, 22; col 7, ln 44-46; Suzawa: FIGs. 1A, 1B: top portion of 609, 616; ¶0065).
The motivation to combine Suzawa is set forth above for claim 1.
Ye, Suzawa and Zhang do not expressly disclose wherein the touch sensor further comprises a second inorganic insulating layer disposed between the first surface reinforcing layer and the first conductive layer.
Sim discloses a second inorganic insulating layer(preliminary gate insulation layer that becomes second gate insulation layer 30b by hydrogen plasma treatment)(FIG. 25; ¶¶0058, 0150-0151) disposed on the first surface reinforcing layer(14a/30a)(FIGs. 2, 25; ¶¶0058, 0148-0151).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ye, Suzawa and Zhang with Sim further teachings to provide a display device that has an increased protection from contamination (e.g., water).
Ye, Suzawa, Zhang and Sim teach wherein the touch sensor further comprises a second inorganic insulating layer disposed between the first surface reinforcing layer and the first conductive layer (Ye: FIG. 1: 40, 42, 43; col 6, ln 9-18, 22; col 7, ln 44-46; Suzawa: FIGs. 1A, 1B: top portion of 609, 616; ¶0065; Sim: FIGs. 2, 25: 14a/30a, preliminary gate insulation layer that becomes second gate insulation layer 30b by hydrogen plasma treatment; ¶¶0058, 0148-0151).

As to claim 5, Ye, Suzawa, Zhang and Sim teach the display device of claim 4, as applied above.
Ye, Suzawa, Zhang and Sim teach wherein the touch sensor (Ye: FIG. 1: 40, 42, 43; col 6, ln 9-18, 22; col 7, ln 44-46; Suzawa: FIGs. 1A, 1B: top portion of 609, 616; ¶0065; Sim: FIGs. 2, 25: 14a/30a, preliminary gate insulation layer that becomes second gate insulation layer 30b by hydrogen plasma treatment; ¶¶0058, 0148-0151) further comprises: a second surface reinforcing layer disposed on the second inorganic insulating layer (Ye: FIG. 1: 41; col 6, ln 30; Suzawa: FIGs. 1A, 1B: top portion of 609, 615, 616; ¶¶0062, 0065; Sim: FIG. 25: 30b; ¶¶0058, 0150-0151 – Ye’s disclosure of a first inorganic insulating layer is modified by Suzawa’s teaching of forming a first surface reinforcing layer on top of this first inorganic insulating layer, which is further modified by Sim to provide a second surface reinforcing layer so as to have a second inorganic layer the top of which is a second surface reinforcing layer), wherein the second surface reinforcing layer is formed by performing hydrogen plasma treatment on a surface of the second inorganic insulating layer (Ye: FIG. 1: 41; col 6, ln 30; Suzawa: FIGs. 1A, 1B: top portion of 609, 615, 616; ¶¶0062, 0065; Sim: FIG. 25: 30b; ¶¶0058, 0150-0151), and a third inorganic insulating layer disposed between the second surface reinforcing layer and the first conductive layer (Ye: FIG. 1: 41, 42; col 6, ln 22, 30; Suzawa: FIGs. 1A, 1B: top portion of 609, 615, 616; ¶¶0062, 0065; Sim: FIGs. 25, 26: 30b, 30c; ¶¶0058, 0150-0152 – Ye’s disclosure of a first inorganic insulating layer is modified by Suzawa’s teaching of forming a first surface reinforcing layer on top of this first inorganic insulating layer, which is further modified by Sim to provide second and third surface reinforcing layers so as to have a second inorganic layer the top of which is a second surface reinforcing layer, which is covered by a third inorganic layer the top of which is a third surface reinforcing layer).
The motivation to combine Suzawa is set forth above for claim 1.
The motivation to combine Sim’s further teachings is for the same reasoning set forth above for claim 4.
10.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 11,005,068 B1 to Ye in view of U.S. Patent Pub. No. 2016/0079395 A1 Sim et al. (“Sim”) in view of China Patent Pub. No. 111352531 A to Zhang as applied above to claim 11, in view of Korea Patent Publication No. 20190097487 A to Lee et al. (“Lee”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As to claim 15, Ye, Sim and Zhang teach the method of claim 11, as applied above.
Ye, Sim and Zhang further teach wherein the forming of the first organic insulating layer (Ye: FIG. 1: 43; col 6, ln 12; Zhang: FIG. 2: 220, 221; p 8, ¶2, especially – “the second insulating layer 220 includes an organic insulating layer”) comprises:
	depositing the first organic insulating layer on the first surface reinforcing layer (Ye: FIG. 1: 41, 43; col 6, ln 12, 30; Sim: FIG. 2: 14a; ¶0058; Zhang: FIG. 2: 220, 221; p 8, ¶2, especially – “the second insulating layer 220 includes an organic insulating layer”); and forming the contact hole by etching the first organic insulating layer (Ye: FIG. 1: 43, 432; col 6, ln 12; col 7, ln 37-38; Zhang: FIG. 2: 220, 221; p 8, ¶2).
The motivation to combine the additional teachings of Sim and Zhang is for the same reasonings set forth above for claim 11.
Ye, Sim and Zhang do not expressly disclose forming a first inorganic material infiltration layer by infiltrating an inorganic material into a free volume of the first organic insulating layer near a surface of the first organic insulating layer through an atomic layer deposition process; and forming the contact hole by etching the first inorganic material infiltration layer.
Lee discloses forming a first inorganic material infiltration layer by infiltrating an inorganic material into a free volume of the first organic layer near a surface of the first organic layer through an atomic layer deposition process (p 5, ¶5; p 5, ¶7 to p 6, ¶2).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ye, Sim and Zhang with Lee further teachings to provide a method for manufacturing a display device that has better mechanical and physical properties such as bending strength (p 5, ¶¶7-8, p 7, ¶4).
Ye, Sim, Zhang and Lee teach and forming the contact hole by etching the first inorganic material infiltration layer (Ye: FIG. 1: 43, 432; col 6, ln 12; col 7, ln 37-38; Zhang: FIG. 2: 220, 221; p 8, ¶2; Lee: p 5, ¶5; p 5, ¶7 to p 6, ¶2).
11.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 11,005,068 B1 to Ye in view of U.S. Patent Pub. No. 2011/0031501 A1 to Suzawa et al. (“Suzawa”) in view of China Patent Pub. No. 111352531 A to Zhang as applied above to claim 1, in view of Korea Patent Publication No. 20190097487 A to Lee et al. (“Lee”) in view of Korea Patent Pub. No. 20220091214 A to Kyung et al. (“Kyung”).
As to claim 6, Ye, Suzawa and Zhang teach the display device of claim 1, as applied above.
Ye, Suzawa and Zhang further teach wherein the touch sensor further comprises: the first organic insulating layer, and the second conductive layer (Ye: FIG. 1: 40, 41, 44; col 6, ln 9-18, 22, 30; col 7, ln 44-46; Suzawa: FIGs. 1A, 1B: 609; ¶0065).
Ye, Suzawa, Zhang and Sim do not expressly disclose a first inorganic material infiltration layer disposed on a surface of the first organic insulating layer, wherein the first inorganic material infiltration layer includes an organic material from the surface of the first organic insulating layer and further includes an inorganic material infiltrated into a free volume of the surface of the first organic insulating layer; and
	a second organic insulating layer disposed on the first inorganic material infiltration layer, and covering the second conductive layer.
	Lee discloses a first inorganic material infiltration layer disposed on a surface of the first organic insulating layer (p 5, ¶5; p 5, ¶7 to p 6, ¶2), wherein the first inorganic material infiltration layer includes an organic material from the surface of the first organic insulating layer and further includes an inorganic material infiltrated into a free volume of the surface of the first organic insulating layer (p 5, ¶5; p 5, ¶7 to p 6, ¶2).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ye, Sim and Zhang with Lee further teachings to provide a display device that has better mechanical and physical properties such as bending strength (p 5, ¶¶7-8, p 7, ¶4).

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Kyung discloses an organic insulating layer(163)(FIG. 2; p 12, ¶3) covering the conductive layer(165)(FIG. 2; p 12, ¶3). 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ye, Sim, Zhang and Lee with Kyung to provide a display device that better protects its components (p 12, ¶3).
Ye, Sim, Zhang and Lee with Kyung teach a second organic insulating layer disposed on the first inorganic material infiltration layer, and covering the second conductive layer (Ye: FIG. 1: 43, 44; col 6, ln 12, 22; Lee: p 5, ¶5; p 5, ¶7 to p 6, ¶2; Kyung: FIG. 2: 163, 165; p 12, ¶3).
12.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 11,005,068 B1 to Ye in view of U.S. Patent Pub. No. 2011/0031501 A1 to Suzawa et al. (“Suzawa”) in view of China Patent Pub. No. 111352531 A to Zhang as applied above to claim 1, in view of Korea Patent Pub. No. 20220091214 A to Kyung et al. (“Kyung”) in view of Korea Patent Publication No. 20190097487 A to Lee et al. (“Lee”).
As to claim 9, Ye, Suzawa and Zhang teach the display device of claim 1, as applied above.
Ye, Suzawa and Zhang further teach wherein the touch sensor further comprises: the first organic insulating layer and the second conductive layer (Ye: FIG. 1: 40, 43, 44; col 6, ln 12, 9-18, 22; col 7, ln 44-46; Zhang: FIG. 2: 220, 221; p 8, ¶2, especially – “the second insulating layer 220 includes an organic insulating layer”).
The motivation to combine Zhang is set forth above for claim 1.
Ye, Suzawa and Zhang do not expressly disclose a second organic insulating layer disposed on the first organic insulating layer and covering the second conductive layer; and an inorganic material infiltration layer disposed on a surface of the second organic insulating layer, wherein the inorganic material infiltration layer includes an organic material from the surface of the second organic insulating layer and further includes an inorganic material infiltrated into a free volume of the surface of the second organic insulating layer.
Kyung discloses an organic insulating layer(163)(FIG. 2; p 12, ¶3) covering the conductive layer(165)(FIG. 2; p 12, ¶3). 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ye, Suzawa and Zhang with Kyung to provide a display device that better protects its components (p 12, ¶3).
Ye, Suzawa, Zhang and Kyung teach a second organic insulating layer disposed on the first organic insulating layer and covering the second conductive layer (Ye: FIG. 1: 40, 43; col 6, ln 12, 9-18; col 7, ln 44-46; Zhang: FIG. 2: 220, 221; p 8, ¶2, especially – “the second insulating layer 220 includes an organic insulating layer”; Kyung: FIG. 2: 163, 165; p 12, ¶3). 
Lee discloses and an inorganic material infiltration layer disposed on a surface of the organic insulating layer (p 5, ¶5; p 5, ¶7 to p 6, ¶2), wherein the inorganic material infiltration layer includes an organic material from the surface of the organic insulating layer (p 5, ¶5; p 5, ¶7 to p 6, ¶2) and further includes an inorganic material infiltrated into a free volume of the surface of the organic insulating layer (p 5, ¶5; p 5, ¶7 to p 6, ¶2).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ye, Suzawa, Zhang and Kyung with Lee to provide a display device that has better mechanical and physical properties such as bending strength (p 5, ¶¶7-8, p 7, ¶4).
Ye, Suzawa, Zhan, Kyung and Lee teach and an inorganic material infiltration layer disposed on a surface of the second organic insulating layer, wherein the inorganic material infiltration layer includes an organic material from the surface of the second organic insulating layer and further includes an inorganic material infiltrated into a free volume of the surface of the second organic insulating layer (Ye: FIG. 1: 40, 43; col 6, ln 12, 9-18; col 7, ln 44-46; Zhang: FIG. 2: 220, 221; p 8, ¶2, especially – “the second insulating layer 220 includes an organic insulating layer”; Kyung: FIG. 2: 163, 165; p 12, ¶3; Lee: p 5, ¶5; p 5, ¶7 to p 6, ¶2). 
Allowable Subject Matter
13.	Claims 7-8 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
14.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image8.png
    3678
    3579
    media_image8.png
    Greyscale

Dependent claim 7 identifies the distinct features: “wherein the touch sensor(FIG. 11: TS5) further comprises a second inorganic material infiltration layer(FIG. 11: IFL2) disposed on a surface of the second organic insulating layer(FIG. 11: OIL2), wherein the second inorganic material infiltration layer(FIG. 11: IFL2) includes an organic material from the surface of the second organic insulating layer(FIG. 11: OIL2) and further includes an inorganic material infiltrated into a free volume of the surface of the second organic insulating layer(FIG. 11: OIL2), and wherein film densities of the first inorganic material infiltration layer(FIG. 11: IFL1) and the second inorganic material infiltration layer(FIG. 11: IFL2) are greater than those of the first organic insulating layer(FIG. 11: OIL1) and the second organic insulating layer(FIG. 11: OIL2)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent No. 11,005,068 B1 to Ye, U.S. Patent Pub. No. 2011/0031501 A1 to Suzawa et al., China Patent Pub. No. 111352531 A to Zhang, Korea Patent Publication No. 20190097487 A to Lee et al. and Korea Patent Pub. No. 20220091214 A to Kyung et al., either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	As to claim 7, Ye, Suzawa, Zhang, Lee and Kyung teach the display device of claim 6, as applied above but do not teach the above underlined limitations.

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

 	Dependent claim 16 identifies the distinct features: “forming the first inorganic material infiltration layer(FIG. 14G: IFL1) including the inorganic material through a reaction of the source gas and a reaction gas, by injecting the reaction gas including oxygen radical onto the first organic insulating layer(FIG. 14G: OIL1); and injecting the purge gas to remove the remaining source gas and reaction gas”, with all other limitations as claimed.
	The closest prior art, U.S. Patent No. 11,005,068 B1 to Ye, U.S. Patent Pub. No. 2016/0079395 A1 Sim et al. (“Sim”), China Patent Pub. No. 111352531 A to Zhang and Korea Patent Publication No. 20190097487 A to Lee et al. (“Lee”)., either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	As to claim 16, Ye, Sim, Zhang and Lee teach the method of claim 15, as applied above.
Lee further discloses wherein the forming of the first inorganic material infiltration layer (p 5, ¶7 to p 6, ¶2) comprises:
	infiltrating a source gas into the first organic insulating layer by injecting the source gas onto the first organic insulating layer (p 3, ¶5, especially – “exposing the organic material in the reaction chamber to the raw material gas”; p 3, ¶11, especially – “the organic material is a polyethylene-based polymer”), 
	injecting a purge gas to remove a portion of the source gas remaining on the first organic insulating layer (p 3, ¶5, especially – “exposing the organic material in the reaction chamber to the raw material gas”; p 3, ¶10, especially – “injecting purge gas after step c) and before step d)”; p 3, ¶11, especially – “the organic material is a polyethylene-based polymer”);
forming the first inorganic material infiltration layer including the inorganic material, by injecting the reaction gas onto the first organic insulating layer (p 3, ¶5, especially – “exposing the organic material in the reaction chamber to the raw material gas”; p 3, ¶9, especially – “d) injecting a reaction gas into the reaction chamber after the step c)”; p 3, ¶11, especially – “the organic material is a polyethylene-based polymer”; p 4, ¶3).
The motivation to combine Lee’s additional teachings is for the same reasoning given above for claim 11.
Ye, Sim, Zhang and Lee do not disclose the above underlined limitations.

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Dependent claim 18 identifies the distinct features: “further comprising: forming a second organic insulating layer(FIG. 14G: OIL2) on the first inorganic material infiltration layer(FIG. 14G: IFL1), wherein the second organic insulating layer(FIG. 14G: OIL2) covers the second conductive layer(FIG. 14G: CDL2), and forming a second inorganic material infiltration layer(FIG. 14G: IFL2) by infiltrating an inorganic material into a free volume of the second organic insulating layer(FIG. 14G: OIL2) near a surface of the second organic insulating layer(FIG. 14G: OIL2) through the atomic layer deposition process”, with all other limitations as claimed.
	The closest prior art, U.S. Patent No. 11,005,068 B1 to Ye, U.S. Patent Pub. No. 2016/0079395 A1 Sim et al., China Patent Pub. No. 111352531 A to Zhang and Korea Patent Publication No. 20190097487 A to Lee et al., either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
As to claim 18, Ye, Sim, Zhang and Lee teach the method of claim 15, as applied above but do not teach the above underlined limitations.
Other Relevant Prior Art
15.	Other relevant prior art includes:
(i)	U.S. Patent Pub. No. 2019/0265531 A1 to Hara et al. discloses a first surface reinforcing layer(top portion of 44)(FIG. 5B; ¶0076), wherein the first surface reinforcing layer(top portion of 44)(FIG. 5B; ¶0076) is formed by performing surface treatment on the first inorganic insulating layer(44)(FIGs. 5A, 5B; ¶0076).
(ii)	U.S. Patent Pub. No. 2003/0235994 A1 to Pan et al. discloses performing hydrogen plasma treatment to reduce/neutralize a charge distribution balance in the insulating layer (¶0019).
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692